Case: 17-30917      Document: 00515018871         Page: 1    Date Filed: 07/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-30917                             FILED
                                  Summary Calendar                        July 2, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
DONALD BURGO,

                                                 Plaintiff-Appellant

v.

KIM STANSBURY; JAMES MCLELLAND; PAUL JOSEPH DEMAHY;
SOSTENES RUIZ, III; ROBERT P. FUHRER; DONALD T. BOLLINGER; ED
LEONARD, JR.; DIAMOND NICOLE BURGO; MALCOM SAMPEY; STATE
OF LOUISIANA; JOHN LEGENDRE; ALFRED S. LIPPMAN; DALE H.
HAYES; ROBERT TRACY; JAMES D. CALDWELL; SHERRY A. BAYARD;
LOIS S. BURGO; MARION HENRY; CLIFTON DICKERSON, III; C. M.
THIBODAUX COMPANY; UNITED STATES OF AMERICA; UNITED
STATES COMPTROLLER OF CURRENCY; CLIFF DRESSEL; GREG
AUCOIN; MCDERMOTT, INCORPORATED, Improperly named as J. Ray
McDermott Company, Incorporated,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CV-813


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30917     Document: 00515018871    Page: 2   Date Filed: 07/02/2019


                                 No. 17-30917

      Donald Burgo, former Louisiana prisoner # 197078, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 action. To proceed IFP, Burgo must demonstrate financial eligibility
and a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586
(5th Cir. 1982).   It is unclear whether Burgo has demonstrated financial
eligibility. Nonetheless, in light of the frivolous nature of his appeal, we need
not make this determination.
      In his brief, Burgo addresses the reasons for the dismissals of only the
United States of America and the State of Louisiana. By his failure to brief,
Burgo has abandoned any challenge to the dismissal of the claims against the
remaining defendants and has thus failed to show a nonfrivolous issue for
appeal as to those dismissals. See id.; Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Concerning the dismissals of the United States and the State of
Louisiana, Burgo argues that, contrary to the district court’s finding, neither
is immune from suit because they entered into contracts with another
defendant and others. To the extent Burgo’s allegation regarding the United
States is an attempt to present a new claim, we do not consider it. See Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). As to the State of
Louisiana, Burgo’s argument does not raise a nonfrivolous argument for
appeal. See Raj v. La. State Univ., 714 F.3d 322, 328 (5th Cir. 2013).
      Likewise, Burgo raises no nonfrivolous issue by claiming that his action
should be permitted to proceed against the State of Louisiana based on 28
U.S.C. §§ 1331, 1343, and 1367. Cf. Shanbaum v. United States, 32 F.3d 180,
182 (5th Cir. 1994); Beale v. Blount, 461 F.2d 1133, 1138 & n.7 (5th Cir. 1972);
see Raygor v. Regents of Univ. of Minn., 534 U.S. 533, 541-42 (2002). Finally,



                                       2
    Case: 17-30917     Document: 00515018871      Page: 3   Date Filed: 07/02/2019


                                  No. 17-30917

Burgo’s reliance on 42 U.S.C. § 12202 is misplaced, given that § 12202
addresses state immunity for claims brought under the Americans with
Disabilities Act. See McCardell v. U.S. Dep’t of Hous. and Urban Dev., 794
F.3d 510, 522 n.88 (5th Cir. 2015).
      Because Burgo has not shown that his appeal raises a nonfrivolous issue,
see Carson, 689 F.2d at 586, his motion for leave to proceed IFP on appeal is
DENIED. As there is no nonfrivolous issue, the appeal is DISMISSED as
frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
R. 42.2.
      Burgo has previously accumulated at least three strikes for purposes of
28 U.S.C. § 1915(g). He is WARNED that, if he returns to prison, he may no
longer proceed IFP in any civil action or appeal unless he is under imminent
danger of serious physical injury. See § 1915(g).
      We have previously warned Burgo that frivolous filings would invite the
imposition of sanctions. See Burgo v. Vannoy, No. 16-30004 (5th Cir. Arp. 26,
2017). In that same order, we advised him to review any pending appeals and
actions and instructed him to move to dismiss any that were frivolous. See id.
Burgo has not heeded that warning. We now ORDER Burgo to pay $505 as a
sanction to the clerk of this court. Burgo is BARRED from filing any pleading
in this court or in any court subject to this court’s jurisdiction until the total
amount of the sanction imposed is paid in full. Burgo is WARNED that any
future frivolous filings in this court or any court subject to this court’s
jurisdiction will subject him to increasingly severe sanctions, as will the failure
to withdraw any pending matters that are frivolous.




                                        3